HOFFMAN, Judge,
dissenting.
I respectfully dissent from the majority's conclusion that the physician-patient privilege did not bar the admission into evidence of Mr. Brown's testimony and the records of his evaluation. Mr. Brown, a social worker who gathered background information from the patient for submission to a supervising psychiatrist, acted as an agent of the psychiatrist. To permit the agent's testimony was a perversion of the statute creating the physician-patient privilege. See IND.CODE § 84-1-14-5 (1988 Ed.).
At common law, confidential communications made by a patient to a physician were not privileged. The physician-patient privilege emerged as a result of legislative enactment. The object of the statute was to place the communications made to physi-clans in the course of their professional employment on the same footing with communications made by clients to their attorneys in the course of their employment. Springer v. Byram (1894), 137 Ind. 15, 21, 36 N.E. 361, 363.
Accordingly, it is instructive to examine the scope of the attorney-client privilege when defining the parameters of the physician-patient privilege. The attorney-client privilege extends to the attorney's clerk, interpreter, assistant attorney or other agent while in the discharge of his or her duties. Id. at 21, 36 N.E. at 363. If communications between physician and patient are to be on the same footing with communications between attorney and client, then the physician-patient privilege would extend to agents of the physician while in the discharge of their duties. The Supreme Court has endorsed such an extension of the physician-patient privilege:
"[Clontrary to the strict rules for, construing statutes, the one in question [now IND.CODE § 34-1-14-5] has been somewhat broadened to include as privileged, not only communications by the patient to his physician, but any other information the physician may obtain *414from a physical examination of the patient, or by observation while in the discharge of his professional duty, or knowledge gained through the intervention of a third party, with a view to intelligent treatment." (Emphasis added.)
Myers v. State (1922), 192 Ind. 592, 599-600, 137 N.E. 547, 550.
See also North American Union v. Oleske (1917), 64 Ind.App. 435, 116 N.E. 68 (Where the intervention of a third person is necessary to facilitate communication between patient and physi-clan with a view to intelligent treatment, neither the physician nor the third person may disclose the information so communicated);
Springer, supra, 137 Ind. at 22, 36 N.E. at 363 (privilege extends to necessary organs of communication between physician and patient).
In a more recent discussion of IND. CODE § 34-1-14-5, the Supreme Court has confirmed that the physician-patient privilege extends to the physician's agents:
"[Thhe statute is limited in its wording to only 'physician[s]' who are called upon to testify as 'witnesses'.... The privilege naturally extends to those acting as an agent or arm of the physician when he is in consultation with or is treating a patient."
Green v. State (1971), 257 Ind. 244, 254, 274 N.E.2d 267, 272.
The majority relies upon the decision in General Acc. Fire and Life Ass. Co. v. Tibbs (1986), 102 Ind.App. 262, 2 N.E.2d 229, to support its conclusion that the physician-patient privilege does not include ad-junet personnel. However, T%bbs is factually distinguishable from the instant case. The nurse in Tibbs did not gather information from the patient on behalf of and at the behest of the physician. Rather, the nurse independently observed the patient's condition at the time the patient was brought into the hospital, and the nurse was called as a witness to share those observations. Because Tibbs did not involve the intervention of a third person necessary for the purpose of transmitting information to the physician, the analysis from Tibbs is inapposite.
A case which is more closely analogous to the instant cause is Shultz v. State (1981), Ind.App., 417 N.E.2d 1127. In Shultz, a laboratory technician took a blood sample from the defendant to determine his blood alcohol content. The court decided that because the technician acted at the behest of the doctor who was treating the defendant, the laboratory techni-clan was included under the doctor-patient relationship. Id. at 1184.
Like the laboratory technician in Shultz, the social worker in the case at bar acted on behalf of a medical doctor. Mr. Brown's responsibility was to gather information from the patient concerning the patient's background, presenting problem, medical history, social history and psychosocial status, which information was then submitted to the supervising psychiatrist for the formulation of a treatment plan. Mr. Brown was a necessary organ of communication between the patient and the psychiatrist. See Springer, supra, 137 Ind. at 22, 36 N.E. at 363. The physician-patient privilege extended to Mr. Brown.
Absent a waiver of the physician-patient privilege, Mr. Brown could not disclose the information communicated to him by C.P. The physician-patient privilege precluded not only Mr. Brown's testimony, but also the admission into evidence of the medical records prepared by him.
"The physician-patient privilege ... is generally designed to encourage a patient to be forthcoming with his physician in order to make known to the physician all information necessary for treatment no matter how embarrassing or humiliating. Therefore, the statutory purpose has been held to extend not only to prevent a physician from testifying orally to information obtained by him in the course of treatment, but also to prevent the records concerning the patient's treatment kept by the physician or by the hospital from being disclosed without the patient's consent."
Annot., 10 A.L.R.4th 552, 556-557 (1981).
*415. Whether it would frustrate the purposes of the juvenile code to deny admission of C.P.'s medical records is an irrelevant inquiry. The physician-patient privilege is of a higher order than the section of the Indiana Juvenile Code cited by the majority
C.P. did not waive the physician-patient privilege.1 Although C.P.'s mother signed a form consenting to the disclosure of the medical records prepared by Mr. Brown, the mother's authorization may not be imputed to C.P. so as to waive the privilege protecting C.P.'s communications to Mr. Brown.
The ingredients of a valid juvenile waiver are identified in IND.CODE § 31-6-7-3 (1988 Ed.). That statute provides in pertinent part:
"(a) Any rights guaranteed to the child under the Constitution of the United States, the Constitution of Indiana, or any other law may be waived only:
* * * i * * #
(2) by the child's custodial parent, guardian, custodian, or guardian ad litem if:
(A) that person knowingly and voluntarily waives the right;
(B) that person has no interest adverse to the child;
(C) meaningful consultation has occurred between that person and the child; and
(D) the child knowingly and voluntarily joins with the waiver."
Id. at (a)(2).
In the instant case, C.P.'s mother executed a "Consent to Disclose Confidential Information" and a petition alleging delinquency on the same date. The mother's interest at the time she consented to disclosure was clearly adverse to C.P. Thus the consent form signed by C.P.'s mother did not operate as a waiver of the physician-patient privilege asserted by C.P.
To summarize, the physician-patient privilege extended to Mr. Brown, a third party whose intervention was essential to facilitate communication between C.P. and the psychiatrist with a view to intelligent treatment. C.P. had not waived the physician-patient privilege. Therefore, the trial court erred in admitting, over C.P.'s objections, the testimony of Mr. Brown and the medical records prepared by him.

. The majority did not reach 'the waiver issue, concluding instead that the physician-patient privilege did not extend to Mr. Brown.